DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY APPARATUS WITH TOP SUBTRATE HAVING GROOVES COMPRISING REFLECTIVE  LAYER, COLOR FILTER AND QUANTUM DOT LAYER.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. US PGPub. 2018/0045866 in view of Cha et al. US PGPub. 2017/0315289.
 	Regarding claim 1, Chae teaches a display apparatus (2000, fig. 8; see also Fig. 2, 3D and 5), comprising: 	a bottom substrate (410, fig. 8) [0111];
 	a first light-emitable element (OLED of PX3, fig. 8; hereinafter called OLED-PX3) [0117], a second light-emitable element (OLED of PX2, fig. 8; hereinafter called OLED-PX2) [0117], and a third light-emitable element (OLED of PX1, fig. 8; hereinafter called OLED-PX1) [0117] disposed over the bottom substrate (410), at least one of the first, second, and third light-emitable elements including a first-color (Lb – fig. 8, blue, [0040]) emission layer (450, fig. 8) [0117];
 	a top substrate (110, fig. 3D is collectively considered as the bottom substrate) including a first space (C3, fig. 3D and 5) [0067], a second space (C2, fig. 3D and 5), and a third space (C1, fig. 3D and 5) defined in a bottom surface thereof facing the bottom substrate (110), the top substrate (110) being over the bottom substrate (410) with the first (OLED-PX3), second (OLED-PX2), and third light-emitable elements (OLED-PX1) therebetween; 	a reflective layer (122 of 120, fig. 8 and 3D and 5) on inner surfaces of the first (C3), second (C2), and third spaces (C1); 	a first-color color filter layer (band pass filter of 160, fig. 5 and 8; hereinafter called 160/164) [0081] located at least partially in the first space (C3);
 	each of a second-color color filter layer (color filter of 150, fig. 5 and 8; hereinafter called 150/154; see similar structure in fig. 2) [0039] and a second-color quantum dot layer (quantum dot of 150, fig. 5 and 8; hereinafter called 150/153) [0049] located at least partially in the second space (C2); and
 	each of a third-color color filter layer (color filter 144 of 140, fig. 2, 5 and 8) [0050] and a third-color quantum dot layer (quantum dot 143 of 140, fig. 2, 5 and 8) located at least partially in the third space (C3) (Chae et al., fig. 2, 3D, 5 and 8). 	But Chae fails to teach wherein the first to third spaces (C3-C1) are grooves in the top substrate (110). 	However, Cha teaches a display apparatus (fig. 4) comprising a top substrate (UD, fig. 4) [0081] including a groove (G3, fig. 4) [0081] and quantum dot layer (QDM, fig. 4) [0072] located in the groove (G3) (Cha et al., fig. 4, [0081]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the substrate and display apparatus of Chae such that the substrate includes grooves with the quantum dot layer within the groove as taught by Cha because such structure is well-known in the art and such structure is art recognized and suitable for the intended purpose of easy assembly as well as reduction of misalignment of the light conversion/filter units thereby improving display quality (Cha et al., [0108])(see MPEP 2144.07). 	With such modification, it would be obvious to one of ordinary skill in the art that not only the quantum dot layers will be in all the grooves, but the color filters and the reflection would also obviously be in all the grooves. From this point on, the spaces C3-C1 of Cha would now be referred to as grooves C3-C1 in view of the modification with Cha. 	Regarding claim 2, Chae in view of Cha teaches the display apparatus of claim 1, wherein the first (OLED-PX3), second (OLED-PX2), and third light-emitable elements (OLED-PX1) include: 	a first pixel electrode (440 of PX3, fig. 8; hereinafter called 440-PX3) [0114], a second pixel electrode (440 of PX2, fig. 8; hereinafter called 440-PX2) [0114], and a third pixel electrode (440 of PX1, fig. 8; hereinafter called 440-PX1) [0114]; and
 	an opposite electrode (460, fig. 8) [0116] corresponding to the first (440-PX3), second (440-PX2), and third pixel electrodes (440-PX1), 	wherein the first-color emission layer (450) is disposed over the first (440-PX3), second (440-PX2), and third pixel electrodes (440-PX1) disposed between the first (440-PX3), second (440-PX2), and third pixel electrodes (440-PX1) and the opposite electrode (460) (Chae et al., fig. 8). 	Regarding claim 3, Chae in view of Cha teaches the display apparatus of claim 1, comprising the first-color emission layer (450) to emit light in a first wavelength band (Lb – fig. 8, blue light, [0040]), the second-color quantum dot layer (150/153) to convert the light in the first wavelength band (Lb) into light in a second wavelength band (Lg, fig. 8) [0029], and the third-color quantum dot layer (140/143) to convert the light in the first wavelength band (Lb) into light in a third wavelength band (Lr, fig. 8) [0029].
 	Regarding claim 4, Chae in view of Cha teaches the display apparatus of claim 1, wherein the reflective layer (122)  is disposed on a portion of the bottom surface of the top substrate (110) outside the first (C3), second (C2), and third grooves (C1) (Chae et al., fig. 3D).
     	Regarding claim 5, Chae in view of Cha teaches the display apparatus of claim 1, wherein the second-color quantum dot layer (150/153) is disposed (based on similar quantum dot layer of fig. 2) between the second-color color filter layer (150/154) and the second light-emitable element (OLED-PX2), and the third-color quantum dot layer (143) is disposed between the third-color color filter layer (144) and the third light-emitable element (OLED-PX1) (Chae et al., fig. 2 and 8).
 	Regarding claim 6, Chae in view of Cha teaches the display apparatus of claim 5, comprising the first-color color filter layer (160/164) contacting (pass filter directly provided in substrate 110, [0081]) a bottom surface of the first groove (C3), the second-color color filter layer (150/154) contacting (see fig. 2) a bottom surface of the second groove (C2), and the third-color color filter layer (140/144) contacting (see fig. 2) a bottom surface of the third groove (C3) (Chae et al., fig. 2 and 3D).
 	Regarding claim 14, Chae teaches the display apparatus of claim 1, wherein an inner surface of at least one of the first (C3), second (C2), and third grooves (C1) is inclined (see groove G3 of Chae and fig. 4 of Cha) with respect to the bottom surface of the top substrate (UD) (Cha et al., fig. 4).
 	Regarding claim 15, Chae in view of Cha teaches the display apparatus of claim 1, wherein a first cross-sectional area of at least one of the first (G3/C3), second (G3/C2), and third grooves (G3/C1) along a first virtual plane substantially parallel to the
bottom surface of the top substrate (UD) is smaller than a second cross-sectional area of at least one of the first (G3/C3), second (G3/C2), and third grooves (G3/C1) along a second virtual plane substantially parallel to the bottom surface of the top substrate (UD), the second virtual plane being closer to the bottom surface of the top substrate (UD) than the first virtual plane (Cha et al., fig. 4). That is the groove G3 of Cha has a tapered shape where the top cross-section is smaller than the bottom cross-section. 	Regarding claim 18, Chae in view of Cha teaches the display apparatus of claim 1, wherein the first (C3), second (C2), and third grooves (C1) overlap the first (OLED-PX3), second (OLED-PX2), and third light-emitable elements (OLED-PX1) when viewed in a direction substantially perpendicular to the top substrate (110) (Chae et al., fig. 8). 	Regarding claim 19, Chae in view of Cha teaches the display apparatus of claim 1, wherein the first-color color filter layer (160/164) is located in the first groove (C3); the second-color color filter layer (150/154) and the second-color quantum dot
layer (150/153) are each located in the second groove (C2); and the third-color color filter layer (144) and the third-color quantum dot layer (143) are each located in the third groove (C1) (Chae et al., fig. 2 and 5).
 	Regarding claim 20, Chae in view of Cha teaches the display apparatus of claim 1, wherein each of the first (OLED-PX3), second (OLED-PX2), and third
light-emitable elements (OLED-PX1) include the first-color emission layer (450) (Chae et al., fig. 8).

 	Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. US PGPub. 2018/0045866 in view of Cha et al. US PGPub. 2017/0315289 as applied to claim 5 above, and further in view of Terakado et al. US PGPub. 2006/0012288. 	Regarding claim 7, Chae in view of Cha does not teach the display apparatus of claim 5, further comprising a first protective layer disposed between the second-color color filter layer (150/154) and the second-color quantum dot layer (150/153) and
between the third-color color filter layer (144) and the third-color quantum dot layer (143). 	However, Terakado teaches a display apparatus (Fig. 3) comprising a first protective layer (PAS2, fig. 3) [0051] disposed between the a color filter layer (FIL, fig. 3) [0052] and a quantum dot/color conversion layer (CCF, fig. 3) [0051] (Terakado et al., fig. 3). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Chae by adding a first protective layer between all the color filer layer and the quantum dot layer as taught by Terakado because such structure is well-known in the art and such structure is art recognized and suitable for the intended purpose of protecting the light emitting layers by suppressing the deterioration of the light emitting layers due to the steps of coating the color conversion layers and filter layers over the light emitting layers (Terakado et al., [0014]) (see MPEP 2144.07).
 	Regarding claim 8, Chae in view of Cha and Terakado teaches the display apparatus of claim 7, wherein the first protective layer (PAS2) is disposed as
a single body (see fig. 3) over an entire surface of the top substrate (Terakado et al., fig. 3).
 	Regarding claim 9, Chae in view of Cha and Terakado teaches the display apparatus of claim 7, further comprising a transparent layer (transparent organic layer of 160, fig. 5) [0080] located at least partially in the first groove (C3) disposed between the first-color color filter layer (160/164) and the first light-emitable element (OLED-PX3) (Chae et al., fig. 5).
 	Regarding claim 10, Chae in view of Cha and Terakado teaches the display apparatus of claim 9, wherein the first protective layer (PAS2) is disposed between the first-color color filter layer (FIL) and the transparent layer (CCF) (Terakado et al., fig. 3).    	Since Terakado teaches the protective layer (PAS2) disposed between the color filter layer (FIL) and the color conversion layer (CCF), then it would be obvious to one of ordinary skill in the art that the first protective layer (PAS2) would be disposed between the first-color color filter layer (160/164) and the transparent layer (160) since the first-color color filter layer (160/164) corresponds to the color filter layer (FIL) and the transparent layer (160) correspond to the color conversion layer (CCL) of Terakado.
 	Regarding claim 11, Chae in view of Cha does not teach the display apparatus of claim 7, further comprising a second protective layer disposed between the second-color quantum dot layer (150/153) and the second light-emitable element (OLED-PX2) and between the third-color quantum dot layer (143) and the third light-emitable element (OLED-PX1). 	However, Terakado teaches a display apparatus (Fig. 3) comprising a second protective layer (PAS1, fig. 3) [0048] disposed between a quantum dot/color conversion layer (CCF, fig. 3) [0051] and the OLED (CD+OLE(B)+AD, fig. 3) [0035-0036] (Terakado et al., fig. 3). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Chae by adding a second protective layer between all the quantum dot layers and the OLEDs as taught by Terakado because such structure is well-known in the art and such structure is art recognized and suitable for the intended purpose of protecting the light emitting layers by suppressing the deterioration of the light emitting layers due to the steps of coating the color conversion layers and filter layers over the light emitting layers (Terakado et al., [0014]) (see MPEP 2144.07).
 	Regarding claim 12, Chae in view of Cha and Terakado teaches the display apparatus of claim 11, wherein the second protective layer (PAS1) is disposed
as a single body (see fig. 3) over an entire surface of the top substrate (Terakado et al., fig. 3).
 	Regarding claim 13, Chae in view of Cha and Terakado teaches the display apparatus of claim 11, wherein the second protective layer (PAS1) contacting
the first protective layer (PAS2) over a portion of the bottom surface of the top substrate outside the first, second, and third grooves (outside the light emitting portions of Terakado, which correspond to the location of the first, second and third grooves of Chae (Terakado et al., fig. 3).
 	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. US PGPub. 2018/0045866 in view of Cha et al. US PGPub. 2017/0315289 as applied to claim 1 above, and further in view of Motoyama et al. US PGPub. 2021/0057678.
 	Regarding claim 16, Chae in view of Cha does not teach the display apparatus of claim 1, wherein a bottom surface of at least one of the first, second, and third grooves (C3-C1 and/or G3) is generally convex in a direction to a top surface of the top substrate (110). 	However, Motoyama teaches a display apparatus (fig. 3) wherein a bottom surface of at least one of the first, second, and third grooves (top portion of 36, fig. 3) [] is generally convex (curved lens shape, fig. 3) [0130] in a direction to a top surface of the top substrate (37, fig. 3) [0131] (Motoyama et al., fig. 3). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the bottom surface of the groove of Cha such that it is convex as taught by Motoyama because using convex surfaces for substrates in contact with color filters is well-known in the art and such structure is art recognized and suitable for the intended purpose of serving as a lens to improve the efficiency of extracting front light from the light emitting element (Motoyama et al., [0051]) (see MPEP 2144.07).
Regarding claim 17, Chae in view of Cha and Motoyama teaches the display apparatus of claim 16, wherein the second-color quantum dot layer (150/153) is disposed between the second-color color filter layer (150/154) and the second light-emitable element (OLED-PX2), and the third-color quantum dot layer (143) is disposed between the third-color color filter layer (144) and the third light-emitable element (OLED-PX1), and a surface of the second-color color filter layer (150/154) in a direction to the second-color quantum dot layer (150/154) is substantially flat, and a surface of the third-color color filter layer  (144) in a direction to the third-color quantum dot layer (143)  is substantially flat (Chae et al., fig. 2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/005,210 in view of Cha et al. US PGPub. 2017/0315289.  	Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 1 are taught by claim 1 of copending application 17/005,210 except for the limitation “ a top substrate including a first, groove, a second groove, and a third groove. Copending application instead teaches “the second substrate including a first through hole, a second through hole, and a third through hole”.  	However, Cha teaches a display apparatus (fig. 4) comprising a top substrate (UD, fig. 4) [0081] including a groove (G3, fig. 4) [0081] and quantum dot layer (QDM, fig. 4) [0072] located in the groove (G3) (Cha et al., fig. 4, [0081]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the substrate and display apparatus of copending application 17/500,210 such that the substrate includes grooves instead of through hole with the quantum dot layer within the groove as taught by Cha because such structure is well-known in the art and such structure is art recognized and suitable for the intended purpose of easy assembly as well as reduction of misalignment of the light conversion/filter units thereby improving display quality (Cha et al., [0108])(see MPEP 2144.07).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892